Citation Nr: 0700699	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  05-11 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Diego, California



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied and final claim of entitlement to 
service connection for an unspecified allergy, to include 
allergic rhinitis, and presently claimed to include 
autoimmune syndrome.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The appellant served on active duty from February to June 
1959, and active duty for training (ACDUTRA) in the Coast 
Guard from June to December 1959.  He apparently had 
additional ACDUTRA service thereafter, but the exact dates of 
such service have not been verified.  This matter is before 
the Board of Veterans' Appeals (Board) on appeal of a March 
2004 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Diego, California.  

The claim is reopened.  The reopened claim is remanded to the 
RO, via the Appeals Management Center in Washington, D.C., 
for further evidentiary development.  


FINDINGS OF FACT

1.  On October 20, 1983, the Los Angeles, California, RO 
notified the appellant of the initial denial of service 
connection for unspecified allergy, to include allergic 
rhinitis, and of his appeal rights.  No appeal was initiated.

2.  In September 2003, the appellant sought to reopen the 
allergy service connection claim.  In March 2004, the San 
Diego, California, RO concluded that new and material 
evidence was not submitted to reopen it.  Appeal was 
perfected thereon.  

3.  Evidence submitted after October 1983, concerning 
unspecified allergy, is not cumulative or redundant; relates 
to an unestablished fact necessary to substantiate the claim; 
and raises a reasonable possibility of substantiating the 
claim. 


CONCLUSIONS OF LAW

1.  The October 1983 rating decision denying service 
connection for unspecified allergy is final.  38 U.S.C.A. § 
4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1984).

2.  New and material evidence has been received since October 
1983, on the issue of service connection for unspecified 
allergy.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An RO decision is final and not subject to revision on the 
same factual basis unless a notice of disagreement (NOD) is 
filed within a year of the notice thereof and appeal is then 
perfected.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 
20.200, 20.201, 20.202, 20.302, 20.1103.  If a claim of 
entitlement to service connection has been previously denied 
and that decision is final, the claim can be reopened and 
reconsidered only with new and material evidence thereon.  38 
U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

New and material evidence is existing evidence not previously 
submitted and which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  It is neither 
cumulative nor redundant, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2006).  Evidence submitted to reopen is generally 
presumed credible.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999) (per curiam).  All evidence received since the 
last final disallowance is considered.  Evans v. Brown, 
9 Vet. App. 273, 283 (1996).  

In April 1983, the appellant filed his original unspecified 
allergy service connection claim.  That claim was denied in 
October 1983.  An October 20, 1983 letter notified him of the 
decision and of his appeal rights, but he did not initiate 
appeal.  

In September 2003, the appellant sought to reopen the same 
claim.  In March 2004, the RO determined that new and 
material evidence was not submitted to reopen the claim.  
Appeal to the Board was then perfected.    

Based on the foregoing, the October 1983 rating decision is 
the last final decision on the issue of service connection 
for unspecified allergy.  New and material evidence must have 
been received after October 1983, to enable the Board to 
reopen the claim and have jurisdiction to review the 
underlying service connection claim.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).

New and material evidence has been added to the record after 
October 1983.  The 1983 denial of service connection was 
based in large part on the determination that the appellant 
was treated for acute allergic rhinitis during ACDUTRA, but 
not a chronic condition.  Clinical records associated with 
the present appeal include recent finding that he underwent 
allergy testing and has been treated for allergic rhinitis 
and bacterial sinusitis.  Such evidence is new as they are 
recent and were not in existence when the claim was initially 
denied.  They also are material to the extent they suggest a 
chronic malady, which is a criterion for service connection.  
Thus, having determined that new and material evidence has 
been submitted, the Board reopens the claim.  The appeal is 
granted only to that extent.

The Board need not decide whether VA complied with duties to 
notify, including notice of the governing "new and material 
evidence" standard and what evidence is needed to reopen (38 
C.F.R. § 3.156(a) (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006)) or to assist, on the issue of whether new and 
material evidence has been presented to reopen the 
unspecified allergy service connection claim.  As it is 
taking favorable action by reopening the claim and granting 
the claim to that extent, any notice defect concerning what 
is needed to reopen the claim is harmless error.  See 
generally Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 
C.F.R. § 20.1102 (2006).


ORDER

New and material evidence having been added to the record 
since the last final denial of service connection for 
unspecified allergy, to include allergic rhinitis, in October 
1983, the claim is reopened.  It is granted only to that 
extent.



REMAND

Having reopened the previously denied claim of entitlement to 
service connection for unspecified allergy, to include 
allergic rhinitis, the Board has jurisdiction to review the 
underlying service connection claim based on a review of the 
entire record.  However, having done so, it concludes that 
additional evidentiary development is needed before the 
reopened claim can be adjudicated on its merits.  The 
development should take place in the form of a VA medical 
examination to determine what present diagnosis or diagnoses 
is/are in order with respect to the present claim as to 
unspecified allergy, to include allergic rhinitis and 
autoimmune syndrome, and its, or their, etiology.  The 
examination should be performed after any additional 
evidence, including more recent VA clinical records, are 
associated with the claims file.  

Additionally, in a March 2005 statement, the appellant stated 
that federal Social Security doctors "certified" his 
allergic condition, to include autoimmune syndrome.  In a 
June 2006 statement, he referred to a 1984 "S.S.A." 
decision.  It is unclear whether the Social Security 
Administration (SSA) has determined the appellant has a 
disability due to some medical condition for which he now 
seeks VA disability compensation.  If so, SSA administrative 
law judge decision and exhibits and evidence supporting that 
decision may be pertinent to this appeal.  While this matter 
is on remand status, the RO should obtain clarification as to 
whether an SSA disability determination has been made.  If 
so, it should obtain complete copies of any such SSA decision 
and supporting evidence.    

Accordingly, the reopened claim is REMANDED for the following 
actions:

1.  Ask the appellant whether there exists 
any other evidence, medical or lay, VA or 
non-VA, concerning his allergy claim.  If 
so, he should identify the sources of such 
evidence to enable VA to assist him in 
securing them.  If he does so, take 
appropriate follow-up action consistent 
with the duty to assist.  Advise him that 
he may submit any such evidence himself if 
he believes it is pertinent to his claim.    

2.  Provide the appellant notice 
consistent with Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

3.  Ask the appellant whether the SSA 
adjudicated any disability claim.  If so, 
obtain complete copies of the SSA 
administrative law judge decision and all 
supporting exhibits/evidence.  

4.  Ensure that any missing, and more 
contemporaneous, VA clinical records are 
associated with the claims file.

5.  After completing the above, schedule 
the appellant for a VA medical examination 
by a medical doctor to determine what 
specific diagnosis or diagnoses is/are 
warranted with respect to the 
"unspecified allergy" claim, to include 
allergic rhinitis and autoimmune syndrome.  
For each diagnosis, the examiner should 
state whether it is at least as likely as 
not (by a probability of 50 percent), more 
likely than not (by a probability higher 
than 50 percent), or less likely than not 
(by a probability lower than 50 percent) 
that it is etiologically related to 
military service.  In particular, the 
examiner's report should specifically 
address whether it is at least as likely 
as not that allergic rhinitis, if 
presently diagnosed, is associated with 
ACDUTRA treatment for that problem (see 
1959 record).    

The examiner should be provided the 
appellant's claims file, and he or she 
should state that the appellant's medical 
history, as documented in the claims file, 
was reviewed. 

If any etiology opinion cannot be given 
without resorting to conjecture or 
speculation (that is, to a reasonable 
degree of medical certainty), then the 
examiner should explicitly state so and 
explain why.  The examiner is asked to 
fully support any etiology opinion given 
with rationale therefor, including a 
discussion of pertinent medical history 
and present clinical findings as deemed 
warranted.     

6.  After completing the above, 
readjudicate the claim.  If the benefit 
sought remains denied, then issue an 
updated Supplemental Statement of the Case 
and afford the appellant and his 
representative an opportunity to respond 
to it.  Then, if in order, return the 
appeal to the Board.

The appellant is advised that the failure to report for a VA 
medical examination, if scheduled, could result in a denial 
of his claim unless good cause is shown.  38 C.F.R. § 3.655 
(2006).  He has the right to submit additional evidence and 
argument on the matter(s) remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

All claims remanded by the Board or the U.S. Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled expeditiously.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


